 
 
I 
111th CONGRESS
2d Session
H. R. 4827 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Mr. Calvert (for himself, Mr. Lewis of California, Mr. Baca, and Mrs. Bono Mack) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the conveyance of a small parcel of Natural Resources Conservation Service property in Riverside, California, and for other purposes. 
 
 
1.Findings Congress makes the following findings: 
(1)Since 1935, the United States has owned a parcel of land in Riverside, California, consisting of approximately 9.5 acres, as more specifically described in section 2(a) (in this section referred to as the property). 
(2)The property is administered by the Department of Agriculture and has been variously utilized for research and plant materials purposes. 
(3)Since 1998, the property has been administered by the Natural Resources Conservation Service. 
(4)Since 2002, the property has been co-managed under a cooperative agreement between the Natural Resources Conservation Service and the Riverside Corona Resource Conservation District, which is a legal subdivision of the State of California under section 9003 of the California Public Resources Code. 
(5)Since 2002, the Conservation District has incurred substantial costs in excess of $3.2 million in the operation and maintenance of the property, and the Natural Resources Conservation Service and the Conservation District recognize that hundreds of thousands of dollars still need to be expended to update utilities and other infrastructure on the property. 
(6)The Conservation District wishes to acquire the property and use it for conservation, environmental, and related educational purposes. 
(7)As provided in this Act, the conveyance of the property to the Conservation District would promote the Conservation District’s conservation education and related purposes and result in savings to the Federal Government. 
2.Land conveyance, Natural Resources Conservation Service property, Riverside County, California 
(a)Conveyance authorizedThe Secretary of Agriculture shall convey and quitclaim to the Riverside Corona Resource Conservation District (in this section referred to as the Conservation District) all right, title, and interest of the United States in and to a parcel of real property, including improvements thereon, that is located at 4500 Glenwood Drive in Riverside, California, consists of approximately 9.5 acres, and is administered by the Natural Resources Conservation Service of the Department of Agriculture. As necessary or desirable for the conveyance under this subsection, the Secretary or the Conservation District may survey all or portions of the property to be conveyed.
(b)Consideration
(1)Appraised market valueAs consideration for the conveyance of the property under subsection (a), the Conservation District shall pay to the Secretary an amount equal to the appraised market value of the land under the hypothetical condition as unimproved land, excluding all improvements to the land other than normal utility connections such as sewer and water taps.
(2)Deposit and use of considerationThe amounts received as consideration under paragraph (1) shall be credited to the applicable appropriation of the Natural Resources Conservation Service for conservation operations in California and shall remain available, without further appropriation, until expended as the Secretary may direct.
(c)Prohibition on reservation of interestThe Secretary shall not reserve any future interest in the property to be conveyed under subsection (a), except that which may be acceptable to the Conservation District.
(d)Hazardous substancesNotwithstanding section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.), in the conveyance of the property under subsection (a), the Secretary shall be only required to meet the disclosure requirements for hazardous substances, pollutants, or contaminants, but shall otherwise not be required to remediate or abate any such releases of hazardous substances, pollutants, or contaminants, including petroleum and petroleum derivatives.
(e)Cooperative authority
(1)Leases, contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the conveyance under subsection (a), the Secretary may enter into leases, contracts and cooperative agreements with the Conservation District.
(2)Sole sourceNotwithstanding title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) or any other provision of law, the Secretary may lease real property from the Conservation District on a noncompetitive basis.
(3)Non-exclusive authorityThe authority provided by this subsection is in addition to any other authority of the Secretary.  
(f)Additional terms and conditionsThe Secretary may require such reasonable terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States, except that the conveyance does not require further administrative or environmental analyses or examination. 
 
